In The

                               Court of Appeals
                    Ninth District of Texas at Beaumont
                              ________________
                              NO. 09-16-00421-CV
                              ________________

     JAMES ALLEN MARTIN AND VICTORIA MARTIN, Appellants

                                        V.

                   ARTHUR P. CLARKE, Appellee
__________________________________________________________________

             On Appeal from the County Court at Law No. 2
                     Montgomery County, Texas
                       Trial Cause No. 16-29628
__________________________________________________________________

                         MEMORANDUM OPINION

      Pro se appellants James Allen Martin and Victoria Martin appealed an

eviction and rent arrearage judgment in favor of pro se appellee Arthur P. Clarke

from the Justice of the Peace Court to the County Court at Law No. 2 of Montgomery

County, Texas.1 We affirm the trial court’s judgment.




      1
       Because an appeal from Justice Court is de novo, we will refer to the County
Court at Law No. 2 as the trial court. See Tex. R. Civ. P. 506.3.
                                        1
      Clarke obtained a judgment against James Allen Martin following a bench

trial. In the judgment, the Justice of the Peace found in favor of Clarke and awarded

him possession of the premises, costs of $191, and $1400 in damages. The Justice

of the Peace also found that the monthly rent amount due is $800 and gave Martin

five days to either vacate the premises or appeal the ruling. Martin appealed the

Justice of the Peace’s ruling to the County Court at Law No. 2 for trial de novo. See

Tex. R. Civ. P. 506.3 (providing that appeals from justice court are tried de novo in

the county court).

      The trial court set the case for a bench trial on September 30, 2016. The parties

appeared pro se at trial. Clarke testified that he seeks eviction of the Martins from

his property and that he regain possession of the property because of the Martins’

failure to pay rent. Clarke also testified that he sought a judgment for the Martins’

alleged rent arrearage of $5075. Clarke tendered into evidence a rent payment

summary, which stated that from January through September, the Martins should

have paid rent in the amount of $13,050, but the Martins only paid $7975, leaving a

$5075 arrearage; transcribed voice messages from the Martins; a lease inventory and

condition form; a three-day notice to vacate or quit the premises; Clarke’s petition;

and a copy of the residential lease agreement, and the trial court marked them as

exhibits A through F. Clarke testified, “That’s it. Basically, I want my house back.”

                                          2
      During cross-examination, Clarke testified that he did not receive payments

from the Martins through automatic transactions. Clarke testified, “I did receive the

transactions but they were done by someone, not an automatic transfer.” Clarke

explained that he received some payments, but not all payments that were due.

Clarke testified that he agreed to allow the Martins to pay $725 every two weeks

instead of $1450 in one monthly payment as a favor to the Martins. During

questioning by the trial judge, the judge noted that with rent being $1450 per month,

the Martins owed $15,950 for eleven months of rent, and Victoria testified that she

and her husband had paid $12,374 to Clarke, as well as $1450 into the registry of the

court. Victoria testified that for July, August, and September, the Martins made one

payment of $1450 into the court registry. The trial judge took the matter under

advisement.

      On September 30, 2016, the trial court signed a final judgment, in which it

ordered that Clarke shall recover possession of the subject property from the Martins

via a writ of execution and awarded Clarke damages of $36252 and pre-judgment

and post-judgment interest. The Martins then appealed to this Court. The

Martins’ pro se brief does not contain record references, a statement of the issues


      2
        We note that when the $1450 the Martins paid into the registry of the court
is subtracted from Clarke’s claim for back rent in the amount of $5075, the result is
$3625.
                                         3
presented, or citations to authorities. See Tex. R. App. P. 38.1. However, in the

interest of justice, we construe the Martins’ brief as challenging the sufficiency of

the evidence regarding their eviction and the rent they were ordered to pay.

      In a legal sufficiency review, we credit favorable evidence if a reasonable

factfinder could, and disregard contrary evidence unless a reasonable factfinder

could not. City of Keller v. Wilson, 168 S.W.3d 802, 827 (Tex. 2005). Evidence is

legally sufficient if it “would enable reasonable and fair-minded people to reach the

verdict under review.” Id. The factfinder is the sole judge of the credibility of the

witnesses and is responsible for resolving any conflicts in the evidence, weighing

the evidence, and drawing reasonable inferences from basic facts to ultimate facts.

Id. at 819-21; Sw. Bell Tel. Co. v. Garza, 164 S.W.3d 607, 625 (Tex. 2004). In a

factual sufficiency review, we consider and weigh all of the evidence, and we will

set aside the trial court’s finding only if the evidence is so weak or the finding is so

against the great weight and preponderance of the evidence that it is clearly wrong

and unjust. Dow Chem. Co. v. Francis, 46 S.W.3d 237, 242 (Tex. 2001). As long as

the evidence falls within the zone of reasonable disagreement, we cannot substitute

our judgment for that of the factfinder. City of Keller, 168 S.W.3d at 822.

      A forcible detainer action is governed by discrete provisions of the Texas

Property Code and the Texas Rules of Civil Procedure. See Tex. Prop. Code Ann.

                                           4
§§ 24.001-.011 (West 2014 & Supp. 2016); Tex. R. Civ. P. 510.1-510.13. “The

action is intended to be a summary, speedy, and inexpensive remedy for resolving a

dispute over ‘who is entitled to possession of the premises.’” McClane v. New Caney

Oaks Apartments, 416 S.W.3d 115, 118 (Tex. App.—Beaumont 2013, no pet.).

      The elements of a landlord’s cause of action for forcible detainer are: (1) a

landlord-tenant relationship exists between the parties; (2) the tenant can be evicted

because he is a holdover tenant, tenant at will, tenant at sufferance, or the tenant of

a person who acquired possession by forcible entry; (3) the landlord made a proper

demand for possession; (4) the period of time to vacate the property has expired; and

(5) the tenant has refused to surrender possession to the landlord. Tex. Prop. Code

Ann. § 24.002 (West 2014); Murphy v. Countrywide Home Loans, Inc., 199 S.W.3d
441, 446-47 (Tex. App.—Houston [1st Dist.] 2006, pet. denied). Although the only

issue to be determined is the right to actual possession, a claim for rent may be

brought with the action. See Murphy, 199 S.W.3d at 446-47; see also Tex. R. Civ.

P. 510.3(a), 510.8(b). “To prevail in a forcible detainer action, a plaintiff is not

required to prove title, but is only required to show sufficient evidence of ownership

to demonstrate a superior right to immediate possession.” Rice v. Pinney, 51 S.W.3d
705, 709 (Tex. App.—Dallas 2001, no pet.).



                                          5
      Crediting favorable evidence if a reasonable factfinder could, and

disregarding contrary evidence unless a reasonable factfinder could not, we conclude

that the evidence would enable reasonable and fair-minded people to conclude that

Clarke was entitled to possession and was owed rent in the amount determined by

the trial court. Therefore, the evidence was legally sufficient. See City of Keller, 168
S.W.3d at 827. Furthermore, considering and weighing all of the evidence, we

conclude that the evidence that Clarke was entitled to possession and was owed rent

in the amount determined by the trial court is not so weak nor are the findings so

against the great weight and preponderance of the evidence as to be clearly wrong

and unjust. See Francis, 46 S.W.3d at 242. Therefore, the evidence is factually

sufficient. Accordingly, we overrule the Martins’ issues and affirm the trial court’s

judgment.

      AFFIRMED.

                                               ______________________________
                                                      STEVE McKEITHEN
                                                          Chief Justice



Submitted on July 21, 2017
Opinion Delivered August 3, 2017

Before McKeithen, C.J., Kreger and Horton, JJ.


                                           6